McCALEB, Justice
(concurring).
While I am in full accord with the majority opinion on the merits of the case, I believe that the exception to the jurisdiction *443of the Board of Tax Appeals, which was filed by the Collector of Revenue, is well founded and should have been sustained. The Board had jurisdiction for a redetermination of the deficiency assessment made herein, provided an appeal was taken within sixty calendar days by the taxpayer. R.S. 47:1431 and R.S. 47:1565. After that time, the assessment became final and was collectible by distraint and sale.
The case of State ex rel. United Seamen’s Service v. City of New Orleans, 209 La. 797, 25 So.2d 596 is not applicable here. That was a mandamus proceeding to cancel a tax assessment, the claim being that the property was exempt from taxation under the Constitution, and the court held that the Legislature was without authority to place a time limit on the right to sue to annul such an assessment. The instant case is distinguishable in that appellant did not file an action in court to annul the assessment but attempted to have the assessment reviewed by the Board of Tax Appeals after the sixty-day limitation had expired. At that time, the Board of Tax Appeals was without jurisdiction of the case.
Furthermore, although appellant attacked the constitutionality of a portion of the assessment, he admitted that he owed $2,000 of the $8,799 claimed. Thus, he was actually seeking a redetermination of the assessment. Not having claimed that the entire assessment was null, he was required by law to appeal to the Board of Tax Appeals but that administrative body had lost jurisdiction at the time the petition was filed.
I respectfully concur.